Name: Council Decision (EU) 2017/986 of 8 June 2017 extending the term of office of a Deputy Executive Director of Europol
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  European construction;  EU institutions and European civil service;  business organisation
 Date Published: 2017-06-10

 10.6.2017 EN Official Journal of the European Union L 148/46 COUNCIL DECISION (EU) 2017/986 of 8 June 2017 extending the term of office of a Deputy Executive Director of Europol THE COUNCIL OF THE EUROPEAN UNION, Having regard to Regulation (EU) 2016/794 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Law Enforcement Cooperation (Europol) and replacing and repealing Council Decisions 2009/371/JHA, 2009/934/JHA, 2009/935/JHA, 2009/936/JHA and 2009/968/JHA (1), and in particular Article 54 paragraphs 3 to 5 thereof, Acting as the authority vested with the power to appoint the Executive Director and Deputy Executive Directors of Europol, Having regard to the proposal of the Management Board of Europol of 19 May 2017, Whereas: (1) Mr Wilhelmus Martinus VAN GEMERT was appointed as Deputy Executive Director of Europol by Council Act of 11 February 2014 (2). The term of office of Mr Wilhelmus Martinus VAN GEMERT is due to expire on 30 April 2018. (2) The Deputy Executive Directors of Europol are appointed for a four-year period, extendable once in accordance with Article 54(4) of Regulation (EU) 2016/794. (3) The decision of the Management Board of Europol of 1 May 2017 sets out the procedure for the extension of the term of office of Deputy Executive Directors of Europol. (4) The Management Board informed the European Parliament on 10 May 2017 that it intended to propose to the Council that Mr Wilhelmus Martinus VAN GEMERT's term of office be extended. (5) The Management Board presented the Council with an opinion proposing that the term of office of Deputy Executive Director of Europol, Mr Wilhelmus Martinus VAN GEMERT, be extended and that his grade be reclassified as grade AD 14. (6) On the basis of the proposal submitted by the Management Board, the Council wishes to extend the term of office of Mr Wilhelmus Martinus VAN GEMERT as Deputy Executive Director of Europol, HAS ADOPTED THIS DECISION: Article 1 The term of office of Mr Wilhelmus Martinus VAN GEMERT as Deputy Executive Director of Europol is extended from 1 May 2018 to 30 April 2022 at grade AD 14, step 1. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 8 June 2017. For the Council The President U. REINSALU (1) OJ L 135, 24.5.2016, p. 53. (2) OJ C 44, 15.2.2014, p. 3.